PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SCHLEY et al.
Application No. 16/881,848
Filed: May 22, 2020
For: Assembly and Method for Performing In-Situ Endpoint Detection When Backside Milling Silicon Based Devices
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 25, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to properly file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 15, 2021. The issue fee was timely paid on January 14, 2022.  Accordingly, the application became abandoned on January 19, 2022.  A Notice of Abandonment was mailed January 21, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration for Jeremiah J. Schley, Thomas Kent, Katie Liszewski and Isaac Goldthwaite, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 







	
/JOANNE L BURKE/Lead Paralegal Specialist, OPET